Citation Nr: 0518814	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-11 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Service connection for ulnar nerve contusion, right elbow.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1986 to February 
1994.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims he injured his right elbow while in 
service as a result of a fall.  

VA compensation examination in September 2002 diagnosed the 
veteran with contusion to the ulnar nerve bilaterally at the 
elbow.  The Board notes that the VA examiner did not state an 
opinion as to whether the veteran's elbow disorder relates to 
service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:    

1.  The RO should return the claims file 
to the September 2002 VA examiner, or to 
another appropriate examiner.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  The examiner is also 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's current right elbow 
disorder relates to his active service 
(as the RO has already service-connected 
the veteran's left elbow disorder, an 
opinion regarding the veteran's left 
elbow is not necessary).   

2.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

